                                                                                                                                                                                                                                                                                                                                                                    
              Exhibit 10.2

                                                                                                                                                                                
                                                                                                                                                                               
EMPLOYMENT AGREEMENT
                                                                                                                                                                                (this
“Agreement”) dated as of October 1, 2010,
                                                                                                                                                                                between
BERRY PLASTICS CORPORATION,
                                                                                                                                                                               
a Delaware corporation (the “Company”) and
                                                                                                                                                                               
JONATHAN RICH (the “Executive”).
 
WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company effective as of October 4, 2010 (such date, the
“Effective Date”);
 
NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
Section 1. Employment Period.
 
The initial term of the Executive’s employment will commence on the Effective
Date, and end on the fifth anniversary of the Effective Date (the “Initial
Employment Period”), unless terminated earlier pursuant to Section 3 of this
Agreement; provided, however, that as of the expiration date of each of (i) the
Initial Employment Period and (ii) if applicable, any Renewal Period (as defined
below), the Employment Period will automatically be extended for a one-year
period (each, a “Renewal Period”), unless either party gives at least ninety
(90) days written notice prior to such expiration date of its intention not to
renew the Employment Period (the Initial Employment Period and each subsequent
Renewal Period shall constitute the “Employment Period”).  A notice of
nonrenewal by the Company shall be treated as a termination without Cause as of
the end of the then-applicable Employment Period.  The Employment Period shall
automatically end upon termination of the Executive’s employment for any
reason.  Upon the Executive’s termination of employment with the Company for any
reason, he shall immediately resign all positions (including directorships) with
the Company or any of its subsidiaries or affiliates.
 
Section 2. Terms of Employment.
 
(a) Position.  During the Employment Period, the Executive shall serve as the
Chief Executive Officer of the Company and perform such duties and
responsibilities customary to such position.  The Executive shall report to the
Board of Directors of the Company (the “Board”).  The Executive shall also serve
as a member of the Board and as a member of the Board of Directors of Berry
Plastics Group, Inc. (the “Parent” and such Board of Directors, the “Parent
Board”). At the request of the Company, the Executive shall also serve as an
officer of any of its subsidiaries or affiliates without additional
compensation.  In the event that the Parent becomes an entity whose common stock
is publicly traded or an operating company, the Executive shall also be chief
executive officer of the Parent.
 
(b) Duties.  During the Employment Period, the Executive agrees to devote
substantially all of his business time and efforts to the business and affairs
of the Company.  Notwithstanding the foregoing, nothing herein shall prohibit
the Executive from (i) serving on civic or charitable boards or committees, (ii)
delivering lectures or fulfilling speaking engagements and (iii) managing
personal investments, so long as such activities do not interfere with the
performance of the Executive’s responsibilities hereunder.  With the consent of
the Board, Executive may serve on the board of directors of for profit entities.
 

 
 
 

--------------------------------------------------------------------------------

 
 
(c) Compensation.
 
(i) Base Salary.  During the Employment Period, the Executive shall receive an
initial annual base salary in an amount equal to $850,000 (as may be increased
from time to time, the “Annual Base Salary”), which shall be paid in accordance
with the customary payroll practices of the Company (but no less infrequently
than in equal monthly installments).  The Annual Base Salary will be reviewed by
the Board or the Compensation Committee of the Board (the “Compensation
Committee”) or its designee annually for increase (but not for decrease).  The
Annual Base Salary, as then increased, will be the “Annual Base Salary” for all
purposes of this Employment Agreement.
 
(ii) Bonuses.  During the Employment Period, the Company shall establish an
annual bonus plan for each fiscal year of the Company (the “Plan”) pursuant to
which the Executive will be eligible to receive a target annual bonus in an
amount equal to 68.5% of the Annual Base Salary (the “Bonus”), which Bonus may
be higher or lower than this percentage based on actual performance.  With
respect to the Company’s 2010 fiscal year, the Executive will be entitled to
receive a Bonus on a pro-rated basis equal to the product of (x) the Bonus which
otherwise would have been earned by Executive for the Company’s 2010 fiscal year
absent proration, times (y) a fraction, the numerator of which is the number of
days in the Company’s 2010 fiscal year from and after the Effective Date, and
the denominator of which is 365. The Board or the Compensation Committee will
administer the Plan and establish performance objectives for each year.  The
Executive’s Bonus will be determined based on the achievement of such
performance objectives for the applicable year (the majority of which will be
based on quantitative objectives, with a small portion to be based on
qualitative objectives), provided that the Board and/or the Compensation
Committee may provide discretionary bonuses to the Executive under the
Plan.  Unless the Executive is employed on the last day of the applicable
performance period, the Executive will not be entitled to receive the Bonus upon
the Company’s achievement of the specified performance objectives (subject to
Section 4 of this Agreement).  Except as provided for in Section 4 of this
Agreement, the Bonus shall be paid on or prior to March 15 following the end of
the applicable fiscal year, provided that the Board or Compensation Committee
finally determines (x) that the Company has achieved the applicable performance
objectives and (y) the amount of Bonus that shall be paid to the Executive for
the applicable Plan year, and provided that the timing of Bonus payments shall
be in accordance with the Company’s policies generally.
 
(iii) Benefits.  During the Employment Period, the Executive shall be entitled
to participate in employee benefit plans generally made available to senior
executives of the Company.  In addition, for each year during the Employment
Period and subject to Executive providing proper documentation to the Company,
the Executive shall be entitled to reimbursements for financial planning and tax
preparation fees in an amount not to exceed $15,000 per year.
 

 
-2-

--------------------------------------------------------------------------------

 
 
(iv) Expenses.  During the Employment Period, the Executive shall be entitled to
receive reimbursement for all reasonable expenses incurred by the Executive in
performance of his duties hereunder provided that the Executive provides all
necessary documentation in accordance with Company policy.  The Company, upon
receipt of proper documentation, will reimburse the Executive for (i) all
reasonable relocation expenses (including without limitation expenses of movers,
storage companies, travel and lodging expenses to find new housing and other
related moving expenses, including any costs (exclusive of purchase price)
associated with the Executive’s initial purchase of a primary residence after
the Effective Date (e.g., broker’s commissions or taxes), but excluding any
costs associated with the sale or rental of the Executive’s existing primary
residence (e.g., broker’s commissions or taxes)) incurred in moving from the
Executive’s current residence to Evansville, Indiana (and any subsequent move
required of the Executive by the Company) and (ii) up to six months’ of (A)
reasonable rental housing and related expenses in Evansville, Indiana and (B)
reasonable travel expenses for the Executive and his spouse to, and from,
Evansville, Indiana and Vero Beach, Florida and/or Albany, New York in
connection with the Executive’s relocation to Evansville,
Indiana.  Notwithstanding the foregoing, in the event that the Executive’s
employment with the Company terminates prior to the six-month anniversary of the
Effective Date due to a termination by the Company for Cause or by the Executive
without Good Reason, the Executive shall repay the Company all relocation
expenses previously reimbursed by the Company pursuant to this Section 2(c)(iv),
and shall have no further entitlement to any reimbursements pursuant to this
Section 2(c)(iv).
 
(v) Vacation and Holidays.  During the Employment Period, the Executive shall be
entitled to five weeks per annum of paid vacation.
 
(vi) Stock Options.  The Executive and the Company acknowledge that, no later
than the Effective Date, the Parent will grant the Executive stock options (the
“Executive Options”) to purchase 100,000 shares of common stock of the Parent
(the “Common Stock”) at an exercise price per share (the “Option Exercise
Price”) equal to the Fair Market Value (as defined in the Berry Plastics Group,
Inc. 2006 Equity Incentive Plan (the “Equity Incentive Plan”)) of a share on the
date of grant, pursuant to the terms and conditions set forth in the Equity
Incentive Plan.  The Executive Options shall be subject to the terms of the
Equity Incentive Plan and the Executive’s Non-Qualified Stock Option Agreement
(attached hereto as Exhibit A).
 
(vii)  Investment.  On the Effective Date, the Executive shall purchase 33,333
shares of common stock of the Parent, par value $0.01, at a price per share
equal to the Option Exercise Price (the “Purchased Shares”).    The Purchased
Shares shall be subject to the terms of the Equity Incentive Plan and the
Executive’s Subscription Agreement (attached hereto as Exhibit B).
 
(viii) Notwithstanding anything to the contrary herein, the Purchased Shares
will be fully vested as of the date that such shares are purchased by the
Executive.  All Purchased Shares and all Executive Options and Common Stock held
by the Executive pursuant to the exercise of the Executive Options will be
subject to the terms and conditions of the Amended and Restated Stockholders
Agreement by and among the Parent and various of its stockholders (the
“Stockholders Agreement”).
 

 
-3-

--------------------------------------------------------------------------------

 
 
Section 3. Termination of Employment.
 
(a) Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death.  If the Executive becomes subject to a
Disability during the Employment Period (pursuant to the definition of
Disability set forth below), the Company may give the Executive written notice
in accordance with Section 10(h) of its intention to terminate the Executive’s
employment.  For purposes of this Agreement, “Disability” means (i) the
Executive’s inability to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or (ii) the Executive is, by reason of any medically
determinable physical or mental impairment which can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident,
disability or health plan covering employees of the Company.  Whether the
Executive has incurred a “Disability” shall be determined by a physician
selected by the Company or its insurers, which physician is reasonably
acceptable to the Executive (or the Executive’s legal representative).
 
(b) Cause.  The Executive’s employment may be terminated at any time by the
Company for Cause.  For purposes of this Agreement, “Cause” shall mean (i) the
Executive’s indictment, conviction or pleading of guilty or nolo contendere to a
felony or a crime of moral turpitude; (ii) the Executive’s willful commission of
a material act of dishonesty involving the Company or any of its affiliates or
subsidiaries (collectively, the “Affiliated Entities” and each such entity, an
“Affiliated Entity”); (iii) the Executive’s material breach of his obligations
hereunder or any other agreement entered into between the Executive and the
Company or any of the Affiliated Entities; (iv) the Executive’s willful failure
to perform his material duties; (v) the Executive’s material breach of the
Company’s policies or procedures; or (vi) any other willful misconduct by the
Executive which causes material harm to the Company or any of the Affiliated
Entities or their business reputations, including due to any adverse
publicity.  A termination will not be for “Cause” under (iii), (iv), (v) or (vi)
above unless the Company shall have given the Executive 30 days’ prior written
notice describing the alleged action(s) and then only if the Executive has not
cured such actions (provided that, in the event such breach is not curable, no
notice period shall be required).
 
(c) Termination Without Cause.  The Company may terminate the Executive’s
employment hereunder without Cause at any time upon thirty (30) days prior
written notice.
 
 
 

 
-4-

--------------------------------------------------------------------------------

 
   
                                               (d) Good Reason.  The Executive’s
employment may be terminated at any time by the Executive for Good Reason or
without Good Reason upon thirty (30) days prior written notice.  For purposes of
this Agreement, “Good Reason” means voluntary resignation after any of the
following actions are taken by the Company or any of its Affiliated Entities
without the Executive’s consent:  (i) a reduction in violation of this Agreement
in the Executive’s Annual Base Salary or Bonus potential described in Section
2(c)(i-ii) of this Agreement (but not including any diminution relating to an
across-the-board compensation reduction applying to senior management of the
Company generally); (ii) a material reduction or material adverse change in the
Executive’s title, duties, responsibilities or reporting relationship to the
Board, which for these purposes shall not include the failure to maintain the
Executive as an officer of the Parent or a member of the Parent Board in the
event that (x) the Company or any successor to the Company ceases to be owned by
the Parent or any successor to the Parent or (y) the Parent or any successor to
the Parent ceases to exist whether by merger or otherwise, provided that the
Executive remains the chief executive officer of the most senior operating
company and any parent publicly-traded company and reports directly to the
Board, and which for these purposes shall not include the failure to maintain
Executive as a member of the Parent Board at such time following an IPO (as
defined in the Equity Incentive Plan) as Apollo Management, L.P. and its
affiliates cease to exercise “control” (as defined under Rule 405 of the
Securities Act of 1933, as amended) of Parent, provided that Parent nominates
Executive to serve on the Parent Board; or (iii) any other material breach by
the Company of this Agreement.  A termination will not be for “Good Reason”
under this Section 3(d) unless the Executive shall have provided written notice
to the Company of the existence of one of the conditions described in this
Section 3(d) within 90 days following the initial existence of such condition,
specifying in reasonable detail such condition, the Company shall have had 30
days following receipt of such written notice (the “Cure Period”) to remedy the
condition, the Company shall have failed to remedy the condition constituting
Good Reason during the applicable Cure Period, and the Executive shall have
experienced his “separation from service” (within the meaning of Section 409A of
the Code) within 30 days following expiration of such Cure Period.
 
(e) Voluntarily Without Good Reason.  The Executive may terminate his employment
hereunder at any time without Good Reason upon thirty (30) days’ prior written
notice.
 
(f) Notice of Termination.  Any termination by the Company for Cause or without
Cause, or by the Executive for Good Reason or without Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 10(h) of this Agreement.  For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (iii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date.  The failure by the Executive or the Company to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company hereunder or preclude the Executive or the Company from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder, provided that the Company may not treat the Executive as terminated
for Cause unless the notice of termination cites any applicable Cause event and
gives the Executive the opportunity to cure (subject to the terms of the Cause
definition).
 

 
-5-

--------------------------------------------------------------------------------

 
 
(g) Date of Termination.  “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, without Cause or by reason of
Disability, or by the Executive for Good Reason or without Good Reason, the date
of receipt of the Notice of Termination or any later date specified therein
pursuant to Section 3(f), as the case may be, and (ii) if the Executive’s
employment is terminated by reason of death, the date of death.
 
(h) No Mitigation; No Offset.  The Executive shall have no obligation to
mitigate any amounts due hereunder and the amount due hereunder shall not be
offset by amounts earned from future employers.
 
Section 4. Obligations of the Company upon Termination.
 
(a) With Good Reason; Other Than for Cause.  If during the Employment Period,
the Company shall terminate the Executive’s employment other than for Cause or
due to death or Disability or the Executive shall terminate his employment for
Good Reason, then, subject to Section 4(d), the Company will provide the
Executive with the following severance payments and/or benefits:
 
(i) The Company shall pay to the Executive (x) in a lump sum within 30 days
following such termination (1) the Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) any accrued but unused
vacation, and (3) any incurred but unreimbursed expenses; (y) when bonuses are
otherwise paid in accordance with the Plan, to the extent not previously paid,
the Bonus earned for any year prior to the year in which the Date of Termination
occurs, to the extent that the Executive is employed on the last day of the
applicable performance period and such Bonus shall be paid in accordance with
the terms of the Plan; and (z) any amounts due under any benefit plan, program
or practice or any payroll practice (the “Accrued Obligations”);
 
(ii) Starting as of the next applicable Company payroll date after the Date of
Termination, the Company will pay the Executive a monthly amount equal to his
Annual Base Salary, divided by 12, until the earlier of (A) the 18-month
anniversary of the Date of Termination, and (B) the date, if any, as provided
under Section 7, the Executive violates the terms of this Agreement (such
period, the “Severance Period”), such payments to be made in accordance with the
payroll practices of the Company in effect on the Date of Termination;
 
(iii) The Company will pay the Executive a prorated Bonus for the year in which
termination occurs, based on actual performance for such year and the relative
period of the year during which Executive was employed, the amount of which
prorated Bonus, if any, shall be determined and paid within the first two and
one half (2 ½) months of the year immediately following the end of the year to
which such Bonus relates and in accordance with the terms of the plan (the
“Final Year Pro-Rata Bonus”); and
 

 
-6-

--------------------------------------------------------------------------------

 

                                                                  (iv) During
the Severance Period, the Company shall pay to the Executive each month an
amount equal to the monthly amount of the COBRA continuation coverage premium
under the Company’s group medical plans as in effect from time to time less the
amount of the Executive’s portion of the premium as if Executive was an active
employee; provided, however, that, in the event the Executive becomes reemployed
with another employer and is eligible to receive medical benefits under any
employer provided plan, the medical benefits described herein shall not be
provided by the Company during such applicable period of eligibility (the
“Health Benefits”).
 
Notwithstanding the foregoing provisions of this Section 4(a), in the event that
the Executive is a “specified employee” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) (with such
classification to be determined in accordance with the methodology established
by the applicable employer (or, if none, the default method) (a “Specified
Employee”), cash severance amounts that are nonqualified deferred compensation
(within the meaning of Section 409A of the Code) and that would otherwise be
payable under Section 4(a)(ii) during the six-month period immediately following
the Date of Termination shall, to the extent required by Section 409A of the
Code, instead be paid on the earlier of (x) the first business day after the
date that is six months following the Executive’s “separation from service”
within the meaning of Section 409A of the Code and (y) Executive’s death (the
“409A Payment Date”).  Other than as set forth in this Section 4(a), in the
event of a termination of the Executive’s employment by the Company without
Cause (other than due to death or Disability) or by the Executive for Good
Reason, the Company shall have no further obligation to the Executive under this
Agreement other than the obligation to indemnify the Executive and, if and where
applicable, to provide directors and officers liability insurance pursuant to
Section 9.


(b) Death or Disability.  If the Executive’s employment shall be terminated by
reason of the Executive’s death or Disability, then, subject to Section 4(d),
the Company shall pay the Executive or his legal representatives (A) the Accrued
Obligations, (B) continued payment of the Executive’s Annual Base Salary over
the 18-month period immediately following the Date of Termination, in accordance
with the payroll schedule referenced in Section 4(a)(ii), (C) the Final Year
Pro-Rata Bonus, and (D) the Health Benefits.  Thereafter, the Company shall have
no further obligation to the Executive under this Agreement other than the
obligation to indemnify the Executive and, if and where applicable, to provide
directors and officers liability insurance pursuant to Section
9.  Notwithstanding the foregoing provisions of this Section 4(b), if the
Executive’s termination is due to Disability, in the event that the Executive is
a Specified Employee, amounts to be paid under Section 4(b)(B) that are
nonqualified deferred compensation (within the meaning of Section 409A of the
Code) and that would be paid prior to the 409A Payment Date, shall, to the
extent required by Section 409A of the Code, be paid to the Executive on the
409A Payment Date.
 
(c) Cause; Other than for Good Reason.  If the Executive’s employment shall be
terminated by the Company for Cause or by the Executive without Good Reason,
then the Company shall have no further payment obligations to Executive other
than for payment of the Accrued Obligations.  Thereafter, the Company shall have
no further obligation to the Executive, other than the obligation to indemnify
the Executive and, if and where applicable, to provide directors and officers
liability insurance pursuant to Section 9, provided, however, that the Company
shall have no obligation to indemnify the Executive or to cover the Executive
under any applicable directors and officers liability insurance policy for any
act resulting in his termination for Cause.
 

 
-7-

--------------------------------------------------------------------------------

 

 
(d) Separation Agreement and General Release.  The Company’s obligations to make
payments under Sections 4(a) and 4(b) (other than the Accrued Obligations) will
be conditioned on the Executive or his legal representatives executing and
delivering (and not revoking) a separation agreement and general release of the
Company and its subsidiaries and affiliated companies and their respective
successors and assigns (and the officers and directors of such entities) in
substantially the form annexed hereto as Exhibit C not later than the 52nd day
that follows the Date of Termination.  In the event that the Executive does not
so execute and deliver such release, or in the event that the Executive revokes
such release, the Company may require the Executive to repay any amounts
previously provided to him pursuant to Sections 4(a) and 4(b) (other than the
Accrued Obligations).
 
Section 5. Nondisclosure and Nonuse of Confidential Information.
 
(a) The Executive shall not disclose or use at any time, either during the
Employment Period or thereafter, any Confidential Information (as hereinafter
defined) of which the Executive is or becomes aware, whether or not such
information is developed by him, except to the extent that such disclosure or
use is (i) directly related to the Executive’s performance in good faith of
duties to the Company or (ii) required in order for the Executive to comply with
legal process (other than any legal process initiated by the Executive, whether
directly or indirectly), provided that the Executive provides prior written
notice of such disclosure to the Company so that the Company may take reasonable
and lawful actions to avoid and/or minimize the extent of such disclosure.  The
Executive will take all appropriate steps to safeguard Confidential Information
in his possession and to protect it against disclosure, misuse, espionage, loss
and theft.  The Executive shall deliver to the Company upon the Date of
Termination, or at any time the Company may request, all memoranda, notes,
plans, records, reports, computer tapes and software and other documents and
data (and copies thereof) relating to the Confidential Information or the Work
Product (as hereinafter defined) of the business of the Company or any of its
affiliates which the Executive may then possess or have under his
control.  Notwithstanding the foregoing, the Executive may retain his rolodex
and other address books containing only contact information.
 
(b) As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public (except for information
known to the public because of the Executive’s violation of this Section 5) and
that is used, developed or obtained by the Company (including its affiliates) in
connection with its business, including, but not limited to, information,
observations and data obtained by the Executive while employed by the Company or
any predecessors thereof (including those obtained prior to the date of this
Agreement) concerning the Company’s (or such predecessors) (i) business or
affairs, (ii) products or services, (iii) fees, costs and pricing structures,
(iv) designs, (v) analyses, (vi) drawings, photographs and reports, (vii)
computer software, including operating systems, applications and program
listings, (viii) flow charts, manuals and documentation, (ix) data bases, (x)
accounting and business methods, (xi) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (xii) customers and clients and customer or client lists,
(xiii) other copyrightable works, (xiv) all production methods, processes,
technology and trade secrets, and (xv) all similar and related information in
whatever form.  Confidential Information will not include any information that
has been published in a form generally available to the public prior to the date
the Executive proposes to disclose or use such information.  Confidential
Information will not be deemed to have been published or otherwise disclosed
merely because individual portions of the information have been separately
published, but only if all material features comprising such information have
been published in combination.
 

 
-8-

--------------------------------------------------------------------------------

 
 
(c) As used in this Agreement, the term “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable) which relate to the Company’s or any of its
affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive (whether or not during usual business hours and whether or not alone
or in conjunction with any other person) while employed by the Company if and to
the extent such Work Product results from any work performed for the Company,
any use of the Company’s premises or property or any use of the Company’s
Confidential Information by the Company (including those conceived, developed or
made prior to the date of this Agreement) together with all patent applications,
letters patent, trademark, trade name and service mark applications or
registrations, copyrights and reissues thereof that may be granted for or upon
any of the foregoing.
 
Section 6. Non-Solicitation; Non-Compete.
 
(a) During the period commencing on the Effective Date and ending on the second
anniversary of the termination of the Executive’s employment for any reason (the
“Restricted Period”), the Executive shall not directly or indirectly (i) except
in the good faith performance of his duties to the Company, induce or attempt to
induce any employee or independent contractor (other than independent
contractors that provide services to ten or more clients and are not providing
services specific to the commercial or operational nature of the Company or any
of its subsidiaries, such as law firms, accounting firms, advertising agencies
and investment bankers) of the Company or any of the Affiliated Entities to
leave the Company or such Affiliated Entity, or in any way interfere with the
relationship between the Company or any such Affiliated Entity, on the one hand,
and any employee or independent contractor thereof, on the other hand, (ii) hire
any person who was an employee or independent contractor of the Company or any
Affiliated Entity until twelve (12) months after such individual’s relationship
with the Company or such Affiliated Entity has been terminated or (iii) except
in the good faith performance of his duties to the Company, induce or attempt to
induce any customer (whether former or current), supplier, licensee or other
business relation of the Company or any subsidiary of the Company to cease doing
business with the Company or such subsidiary, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation,
on the one hand, and the Company or any subsidiary of the Company, on the other
hand.
 

 
-9-

--------------------------------------------------------------------------------

 
 
(b) The Executive acknowledges that, in the course of his employment with the
Company and/or its Affiliated Entities and their predecessors, he has become
familiar, or will become familiar, with the Company’s and its Affiliated
Entities’ and their predecessors’ trade secrets and with other confidential
information concerning the Company, its affiliates and their respective
predecessors and that his services have been and will be of special, unique and
extraordinary value to the Company and its affiliates.  Therefore, the Executive
agrees that, during the Restricted Period, the Executive shall not, directly or
indirectly, own, manage, operate, control, be employed by (whether as an
employee, consultant, independent contractor or otherwise, and whether or not
for compensation) or render services to any person, firm, corporation or other
entity, in whatever form, engaged in any business of the same type as any
business in which the Company or any of its Affiliated Entities is engaged on
the Date of Termination or in which they have proposed, on or prior to such
date, to be engaged in on or after such date and in which the Executive has been
involved to any extent (other than de minimis) at any time during the two (2)
year period ending with the Date of Termination, in any locale of any country in
which the Company or any of its Affiliated Entities conducts business.  Nothing
herein shall prohibit the Executive from being a passive owner of not more than
4.9% of the outstanding equity interest in any entity which is publicly traded,
so long as the Executive has no active participation in the business of such
corporation.
 
Section 7. Severance Payments Ceasing.
 
In addition to the foregoing, and not in any way in limitation thereof, or in
limitation of any right or remedy otherwise available to the Company, if the
Executive violates (other than in an immaterial manner) the provisions of the
foregoing Sections 5 or 6 and does not promptly cure such violation after
written notice thereof from the Company (provided, that, in the event such
violation is not curable, no written notice shall be required), any severance
payments or Health Benefits then or thereafter due (but not overdue) from the
Company to the Executive shall be terminated immediately and the Company’s
obligation to pay or provide and the Executive’s right to receive or be provided
such severance payments or Health Benefits shall terminate and be of no further
force or effect, if and when determined by a court of competent jurisdiction
that the Executive has so violated Sections 5 or 6 of this Agreement and, if
applicable, not cured such violation after written notice, in each case without
limiting or affecting the Executive’s obligations under such Sections 5 and 6 or
the Company’s other rights and remedies available at law or equity.
 
Section 8. Executive’s Representations, Warranties and Covenants.
 
(a) The Executive hereby represents and warrants to the Company that:
 

 
-10-

--------------------------------------------------------------------------------

 

                                                                (1) The
Executive has all requisite power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by the Executive;
 
(2) The execution, delivery and performance of this Agreement by the Executive
does not and will not, with or without notice or the passage of time, conflict
with, breach, violate or cause a default under any agreement, contract or
instrument to which the Executive is a party or any judgment, order or decree to
which the Executive is subject;
 
(3) The Executive is not a party to or bound by any employment agreement,
consulting agreement, non-compete agreement, confidentiality agreement or
similar agreement with any other person, other than (i) the Employment
Agreement, dated as of June 1, 2007, between the Executive and Momentive
Performance Holdings, Inc. and (ii) the Associate Confidentiality and
Intellectual Property Agreement by and between the Executive and The Goodyear
Tire & Rubber Company, dated as of August 9, 2000;
 
(4) Upon the execution and delivery of this Agreement by the Company and the
Executive, this Agreement will be a legal, valid and binding obligation of the
Executive, enforceable in accordance with its terms; and
 
(5) The Executive understands that Apollo Management VI, LP (collectively, with
its affiliates, the “Investor”), its affiliates and the Company will rely upon
the accuracy and truth of the representations and warranties of the Executive
set forth herein and the Executive consents to such reliance.
 
(b) The Company hereby represents and warrants to the Executive that:
 
(1) The Company has all requisite power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by the Company;
 
(2) The execution, delivery and performance of this Agreement by the Company
does not and will not, with or without notice or the passage of time, conflict
with, breach, violate or cause a default under any agreement, contract or
instrument to which the Company is a party or any judgment, order or decree to
which the Company is subject;
 
(3) Upon the execution and delivery of this Agreement by the Company and the
Executive, this Agreement will be a legal, valid and binding obligation of the
Company, enforceable in accordance with its terms; and
 
(4) The Company understands that the Executive will rely upon the accuracy and
truth of the representations and warranties of the Company set forth herein and
the Company consents to such reliance.
 
 

 
-11-

--------------------------------------------------------------------------------

 
Section 9. Indemnification.

The Company shall indemnify the Executive to the maximum extent permitted under
the General Corporate Law of Delaware for acts taken within the scope of his
employment and his service as an officer or director of the Company, Parent or
any Affiliated Entity or as a fiduciary of the benefit plan of any of the
foregoing.  To the extent that the Company or any of the other aforesaid
entities for which the Executive is performing services as either an officer or
director obtains coverage under a director and officer indemnification policy,
the Executive will be entitled to such coverage on a basis that is no less
favorable than the coverage provided to any other officer or director of the
Company or any of such other aforesaid entities.
 
Section 10. General Provisions.
 
(a) Severability.  It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought.  Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible.  Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
(b) Entire Agreement.  This Agreement, the Stockholders Agreement, the Equity
Incentive Plan, the Non-Qualified Stock Option Agreement and the Subscription
Agreement embody the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral.  For the avoidance of doubt, the Executive and the Company
acknowledge that any provisions of any other agreement between the Executive and
the Company or one of its affiliates entered into prior to the Effective Date
that are in contravention of the terms of this Agreement shall be of no further
force and effect as of the Effective Date.
 
(c) Counterparts.  This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.
 
(d) Successors and Assigns.
 
(i) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.
 

 
-12-

--------------------------------------------------------------------------------

 
 
(ii) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
 
(e) Governing Law.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF DELAWARE TO BE APPLIED.  IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.
 
(f) Remedies.  Each of the parties to this Agreement and any such person or
entity granted rights hereunder whether or not such person or entity is a
signatory hereto (including, without limitation, the Investor) shall be entitled
to enforce its rights under this Agreement specifically to recover damages and
costs for any breach of any provision of this Agreement and to exercise all
other rights existing in its favor.  The Executive further acknowledges and
agrees that (x) the Executive’s breach of the provisions of Sections 5 and 6 of
this Agreement will cause the Company irreparable harm, which cannot be
adequately compensated by money damages, and (y) if the Company elects to
prevent the Executive from breaching such provisions by obtaining an injunction
against the Executive, there is a reasonable probability of the Company’s
eventual success on the merits.  The Executive consents and agrees that if the
Executive commits any such breach or threatens to commit any breach, the Company
shall be entitled to temporary and permanent injunctive relief from a court of
competent jurisdiction, without posting any bond or other security and without
the necessity of proof of actual damage, in addition to, and not in lieu of,
such other remedies as may be available to the Company for such breach,
including the recovery of money damages.  Each party shall be responsible for
paying its own attorneys’ fees, costs and other expenses pertaining to any
judgment or verdict.
 
(g) Amendment and Waiver.  The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and the Executive and
no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.
 

 
-13-

--------------------------------------------------------------------------------

 
 
(h) Notices.  Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party.  Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit with a reputable
overnight courier service.
 
If to the Company, to:
Berry Plastics Corporation
101 Oakley Street
Evansville, Indiana 47710
Facsimile:  (812) 434-9425
Attention:  General Counsel


with a copy (which shall not constitute notice) to:
 
Apollo Management, L.P.
9 West 57th Street
New York, New York  10019
Facsimile:  (212) 515-3264
Attention:  Robert Seminara
 
and
 
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York  10019
Facsimile:  (212) 403-2269
Attention:  Andrew J. Nussbaum, Esq.
 
If to the Executive, to the Executive’s address on the Company’s records.
 
(i) Section 409A.
 
(i) This Agreement is intended to comply with the requirements of Section 409A
of the Code or an exemption or exclusion therefrom and, with respect to amounts
that are subject to Section 409A of the Code, shall in all respects be
administered in accordance with Section 409A of the Code.  Each payment under
this Agreement shall be treated as a separate payment for purposes of Section
409A of the
 

 
-14-

--------------------------------------------------------------------------------

 
 
(ii) All reimbursements and in-kind benefits provided under this Agreement that
constitute nonqualified deferred compensation within the meaning of Section 409A
of the Code shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, without limitation, that (i) in no event
shall reimbursements by the Company under this Agreement be made later than the
end of the calendar year next following the calendar year in which the
applicable fees and expenses were incurred, provided, that the Executive shall
have submitted an invoice for such fees and expenses at least 10 days before the
end of the calendar year next following the calendar year in which such fees and
expenses were incurred, (ii) the amount of in-kind benefits that the Company is
obligated to pay or provide in any given calendar year (other than medical
reimbursements described in Treas. Regs. § 1.409A-3(i)(1)(iv)(B)) shall not
affect the in-kind benefits that the Company is obligated to pay or provide in
any other calendar year, (iii) the Executive’s right to have the Company pay or
provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit, and (iv) in no event shall the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than the Executive’s remaining lifetime (or if longer, through the
20th anniversary of the Effective Date).
 
(iii) To the extent permissible under applicable law, the Company may in
consultation with the Executive, modify the Agreement, in the least restrictive
manner necessary and without any material diminution in the value of the
payments to the Executive, in order to cause the provisions of the Agreement to
comply with the requirements of Section 409A of the Code, so as to avoid the
imposition of  taxes and penalties on the Executive pursuant to Section 409A of
the Code.
 
(j) Withholding.  The Company may withhold from any amounts payable or benefits
to be provided to the Executive under this Employment Agreement or otherwise all
Federal, state, city or other taxes and other amounts that the Company may
reasonably determine are required to be withheld pursuant to any applicable law
or regulation.
 
(k) Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements contained herein shall survive the
consummation of the transactions contemplated hereby indefinitely.
 
(l) Descriptive Headings.  The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
 
(m) Construction.  Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates.  The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.
 

 
-15-

--------------------------------------------------------------------------------

 

                                                (n) Waiver of Jury Trial.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.
 
(o) Legal Fees.  The Company shall pay up to $30,000 for the reasonable legal
fees and disbursements incurred by the Executive in negotiating this Agreement
and related documents.
 


[signature page follows]

 
-16-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
BERRY PLASTICS CORPORATION
 
By:
   
Name:
 
Title:
 

 
 
JONATHAN RICH
 
Signature:
     

 
 


 
 

--------------------------------------------------------------------------------

 

Exhibit A


Form of Non-Qualified Stock Option Agreement


 
                                        BERRY PLASTICS GROUP, INC.
                                        NON-QUALIFIED STOCK OPTION AGREEMENT
 
THIS AGREEMENT, made as of ________, 2010 (the “Grant Date”), between Berry
Plastics Group, Inc. (the “Company”), and Jonathan Rich (the “Optionee”).
 
WHEREAS, Berry Plastics Corporation and Optionee have entered into an Employment
Agreement (the “Employment Agreement”) dated as of __________, 2010;
 
WHEREAS, the Company has adopted the Berry Plastics Group, Inc. 2006 Equity
Incentive Plan (the “Plan”) in order to provide additional incentive to certain
employees, officers, consultants and directors of the Company and its
Subsidiaries; and
 
WHEREAS, the Committee responsible for administration of the Plan has determined
to grant an option to the Optionee as provided herein;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.  
Grant of Option.

 
1.1 The Company hereby grants to the Optionee the right and option (the
“Option”) to purchase all or any part of (a) 33,334 whole Shares pursuant to
Tranche A options (“Tranche A Options”), (b) 33,333 whole Shares pursuant to
Tranche B options (“Tranche B Options”) and (c) 33,333 whole Shares pursuant to
Tranche C options (“Tranche C Options”), each subject to, and in accordance
with, the terms and conditions set forth in this Agreement and the Plan.
 
1.2 The Option is not intended to qualify as an “incentive stock option” within
the meaning of Section 422 of the Code.
 
1.3 This Agreement shall be construed in accordance and consistent with, and
subject to, the Plan (which is incorporated herein by reference) and, except as
otherwise expressly set forth herein, the capitalized terms used in this
Agreement shall have the definitions set forth in the Plan.
 
2.  
Exercise Price.

 
The price at which the Optionee shall be entitled to purchase Shares upon the
exercise of the Option, to the extent vested and exercisable, shall be $75 per
Share (the “Exercise Price”); provided that, in addition to the manners
permitted under Section 7 of the Plan, upon a termination of the Optionee’s
employment other than by the Company for Cause (as defined in the Employment
Agreement) or by the Optionee without Good Reason (as defined in the Employment
Agreement), the Optionee may direct the Company to deduct from the Shares
issuable upon exercise of such Options a number of Shares having an aggregate
Fair Market Value equal to the sum of the aggregate Exercise Price in respect of
the Options being exercised and the minimum tax withholding due upon exercise of
such Options, and the Company shall thereupon issue to the Optionee the net
remaining number of Shares after such deduction.
 

 
 
 

--------------------------------------------------------------------------------

 
 
3.  
Duration of Option.

 
The Option shall be exercisable to the extent and in the manner provided herein
for a period of ten (10) years from the Grant Date; provided,  however, that the
Option may be earlier terminated as set forth herein.
 
4.  
Vesting.

 
4.1 Subject to the Optionee’s continued employment with the Company through the
applicable vesting date and except as otherwise set forth in Section 6, the
Options shall become non-forfeitable and exercisable (any Options that shall
have become non-forfeitable and exercisable pursuant to this Section 4, the
“Vested Options”) according to the following provisions of this Section 4.
 
4.2 Tranche A Options.  Subject to Section 6 of this Agreement, twenty percent
(20%) of the Tranche A Options shall become Vested Options on each of the 12-,
24-, 36-, 48- and 60-month anniversaries of the Grant Date (each such one-year
vesting period, a “Tranche A Vesting Period”).  In the event of a termination of
the Optionee’s employment by the Company without Cause (other than as a result
of death or Disability) or by the Optionee with Good Reason (collectively, a
“Qualifying Termination”) occurring after the end of the sixth month, but prior
to the end of the ninth month of an applicable Tranche A Vesting Period, 50% of
the next applicable tranche of Tranche A Options which has not theretofore
become a Vested Option pursuant to the first sentence of this Section 4.2 shall
become a Vested Option, and the remaining Tranche A Options which are not Vested
Options shall be forfeited.  In the event of a Qualifying Termination occurring
after the end of the ninth month of an applicable Tranche A Vesting Period, but
prior to the conclusion of such Tranche A Vesting Period, the next applicable
tranche of Tranche A Options which has not theretofore become a Vested Option
pursuant to the first sentence of this Section 4.2 shall become a Vested Option,
and the remaining Tranche A Options which are not Vested Options shall be
forfeited.  In the event of a 20% IRR Event, 50% of each installment of the
Tranche A Options that has not theretofore become Vested Options and which is
scheduled to vest on each of the remaining vesting dates based on anniversaries
of the Grant Date will vest upon the earlier of (i) the Optionee’s continued
employment with the Company for 12 months after the 20% IRR Event and (ii) a
Qualifying Termination within 12 months following the 20% IRR Event.  In the
event of a 25% IRR Event, each Tranche A Option which has not theretofore become
a Vested Option and which is scheduled to vest on each of the remaining vesting
dates based on anniversaries of the Grant Date will vest upon the earlier of (i)
the Optionee’s continued employment with the Company for 12 months after the 25%
IRR Event and (ii) a Qualifying Termination within 12 months following the 25%
IRR Event.  In all cases involving the consummation of a Change in Control, any
Tranche A Options that are not subject to the special rules set forth in the two
preceding sentences shall vest in accordance with the terms of the first
sentence of this Section 4.2.
 

 
 
A - 2

--------------------------------------------------------------------------------

 

                                                4.3 Tranche B Options.  Subject
to Section 6.1 of this Agreement, all of the Tranche B Options shall become
Vested Options and shall become exercisable on the date that the Investor IRR is
equal to or exceeds 20% (the “Tranche B Target”).
 
4.4 Tranche C Options.  Subject to Section 6.1 of this Agreement, all of the
Tranche C Options shall become Vested Options and shall become exercisable on
the date that the Investor IRR is equal to or exceeds 25% (the “Tranche C
Target”).
 
4.5 Definitions.  For purposes of this Section 4:
 
“20% IRR Event” means a transaction constituting a Change in Control, upon which
the Tranche B Target is met;
 
“25% IRR Event” means a transaction constituting a Change in Control, upon which
the Tranche C Target is met;
 
“Investor” means, collectively, Apollo Investment Fund V, L.P., Apollo
Investment Fund VI, L.P., any other investment funds or vehicles managed by
Apollo Management, L.P. or any of its Affiliates (including any successors or
assigns of any such manager), and Graham Partners II, L.P. and each of its
Affiliates (for purposes of this Agreement, the definition in this sentence
shall apply instead of the definition in the Plan);
 
“Investor Investment” means direct or indirect investments in Shares or other
capital stock of the Company (but not, for the avoidance of doubt, fixed-income
investments) made by the Investor, but excluding any purchases or repurchases of
Shares on any securities exchange or any national market system after an IPO (it
being understood that the Investor Investment as of the Grant Date is deemed for
this purpose to equal the product of (x) the aggregate number of Shares held by
the Investor as of the Grant Date multiplied by (y) the Exercise Price (such
product, the “Current Investment Amount”));
 
“Investor IRR” shall mean the pretax compounded annual internal rate of return
realized by the Investor subsequent to the Grant Date on the Investor
Investment, based on the aggregate amount invested by the Investor for all
Investor Investments and the aggregate amount of cash received by the Investor
in respect of all Investor Investments, assuming all Investor Investments were
purchased by one Person (as the term is used for purposes of Section 13(d) or
14(d) of the Exchange Act) and were held continuously by such Person.  The
Investor IRR shall be determined based on the actual time of each Investor
Investment (provided that all Investor Investments prior to the Grant Date shall
be deemed to have been made as of the Grant Date at an aggregate amount equal to
the Current Investment Amount) and actual cash received by the Investor
subsequent to the Grant Date in respect of all Investor Investments and
including, as a return on each Investor Investment, any cash dividends, cash
distributions, cash sales or cash interest made by the Company or any Subsidiary
in respect of such Investor Investment during such period, but excluding any
other amounts payable that are not directly attributable to an Investor
Investment, including, without limitation, any fees payable pursuant to the
Management Agreement, dated September 20, 2006, by and among the Company, Berry
Plastics Corporation, and certain of the Investors.
 

 
 
A - 3

--------------------------------------------------------------------------------

 
 
 
4.6 Committee Determinations.  All decisions by the Committee with respect to
any calculations pursuant to this Section 4 (absent manifest error), including
the Investor IRR and the date the Investor IRR is equal to or exceeds the
applicable targets, shall be final and binding on the Optionee.  Except as
otherwise provided herein, all unvested Options will terminate pursuant to
Section 6 of this Agreement.
 
5.  
Manner of Exercise and Payment.

 
5.1 Subject to the terms and conditions of this Agreement and the Plan, the
Option may be exercised by written notice delivered in person or by mail to the
Secretary of the Company, at its principal executive offices.  Such notice shall
state that the Optionee is electing to exercise the Option and the number of
Shares in respect of which the Option is being exercised and shall be signed by
the person or persons exercising the Option.  If requested by the Committee,
such person or persons shall (i) deliver this Agreement to the Secretary of the
Company who shall endorse thereon a notation of such exercise and (ii) provide
satisfactory proof as to the right of such person or persons to exercise the
Option.
 
5.2 The notice of exercise described in Section 5.1 hereof shall be accompanied
by a cash payment in an amount equal to the full exercise price for the Shares
in respect of which the Option is being exercised.
 
5.3 Upon receipt of notice of exercise and full payment for the Shares in
respect of which the Option is being exercised, the Company shall, subject to
Section 16 of the Plan, take such action as may be necessary to effect the
transfer to the Optionee of the number of Shares as to which such exercise was
effective.  Each stock certificate representing Shares issuable upon the
exercise of the Option shall bear such legends as the Company deems appropriate.
 
5.4 The Optionee shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any Shares subject to the Option until (i)
the Option shall have been exercised pursuant to the terms of this Agreement and
the Optionee shall have paid the full exercise price for the number of Shares in
respect of which the Option was exercised and made arrangements acceptable to
the Company for the payment of all applicable Withholding Taxes, (ii) the
Company shall have issued and delivered the Shares to the Optionee, (iii) the
Optionee’s name shall have been entered as a shareholder of record on the books
of the Company and (iv) the Optionee has executed such other documents as
required by the Company to cause the Optionee to be a party to, and bound by the
terms of, the Stockholders Agreement,  dated as of April 3, 2007, by and among
the Company, and those stockholders of the Company listed on Schedule A thereto,
whereupon the Optionee shall have full voting and other ownership rights with
respect to such Shares.
 

 
 
A - 4

--------------------------------------------------------------------------------

 

                                            6.
Termination of Option.

 
The Option shall terminate on the date that is the tenth anniversary of the
Grant Date, unless terminated earlier as follows:
 
6.1 If the employment of the Optionee is terminated for any reason other than
(a) the death or Disability of the Optionee, (b) for Cause, (c) by reason of
Redundancy, or (d) pursuant to the post-Change in Control circumstances
described in Section 4.2 of this Agreement, the portion of the Option that is
not then vested and exercisable shall immediately terminate.  To the extent the
Option is vested and exercisable as of the date of such termination of
employment, the Option shall remain exercisable for a period of ninety (90) days
following such termination of employment, after which time the Option shall
automatically terminate in full.
 
6.2 If the employment of the Optionee is terminated by reason of the death or
Disability of the Optionee, the Tranche A Options shall become immediately
vested and exercisable with respect to an additional 20% of the total Shares
subject to the Tranche A Options (to the extent previously unvested). Any
portion of the Option that is not vested and exercisable after giving effect to
the immediately preceding sentence shall immediately terminate.  If the
employment of the Optionee is terminated by reason of the death or Disability of
the Optionee, by reason of Redundancy, or pursuant to the post-Change in Control
circumstances described in Section 4.2 of this Agreement, to the extent the
Option is vested and exercisable as of the date of such termination of
employment (after giving effect to additional vesting set forth in this Section
6.2 or in Section 4.2), the Option shall remain exercisable for one year
following such termination of employment, after which time the Option shall
automatically terminate in full.
 
6.3 If the employment of the Optionee is terminated for Cause, the Option shall
immediately terminate in full whether or not the Option is then vested and
exercisable.
 
7.  
Non-Transferability of Option.

 
Except as determined by the Committee to accommodate the Optionee’s estate
planning, the Option shall not be Sold, transferred or otherwise disposed of
other than by will or by the laws of descent and distribution.  During the
lifetime of the Optionee the Option shall be exercisable only by the Optionee.
 
8.  
No Right to Continued Employment.

 
Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Optionee any right with respect to continuance of employment by
the Company, nor shall this Agreement or the Plan interfere in any way with the
right of the Company to terminate the Optionee’s employment at any time.
 
9.  
Withholding of Taxes.

 
The Company shall have the right to deduct from any distribution of cash to the
Optionee an amount equal to the Withholding Taxes with respect to the
Option.  If the Optionee is entitled to receive Shares upon exercise of the
Option, the Optionee shall make arrangements acceptable to the Company for the
payment of the Withholding Taxes prior to the issuance of such Shares.
 
 
A - 5

--------------------------------------------------------------------------------

 
10.  
Optionee Bound by the Plan.

 
The Optionee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.
 
11.  
Modification of Agreement.

 
This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.
 
12.  
Severability.

 
Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
 
13.  
Governing Law.

 
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware, without giving effect to
the conflicts of laws principles thereof.
 
14.  
Binding Effect.

 
This Agreement shall inure to the benefit of and shall be binding upon the
parties hereto and their respective heirs, legal representatives, successors and
assigns.  Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by the Optionee without the prior written consent of
the Company.
 
15.  
Resolution of Disputes.

 
Any dispute or disagreement that may arise under or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee.  Any determination made by the Committee
hereunder shall be final, binding and conclusive on the Optionee and the Company
for all purposes.
 
BERRY PLASTICS GROUP, INC.


                                                                                                ________________________________



 

 
                                                                                               
________________________________
Jonathan Rich

 
 
A - 6

--------------------------------------------------------------------------------

 
 
Exhibit B


Form of Subscription Agreement


 
SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of ________, 2010, between
BERRY PLASTICS GROUP, INC., a Delaware corporation (the “Company”), and Jonathan
Rich (“Investor”).
 
WHEREAS, Investor desires to purchase certain shares of the Company’s Common
Stock, par value $0.01 per share (the “Common Stock”);
 
WHEREAS, (i) as of the date hereof, Investor is an employee of the Company, and
(ii) as a result, pursuant to this Agreement, the Company is offering Investor
an opportunity to purchase Common Stock in accordance with Section 8 of the
Company’s 2006 Long-Term Incentive Plan (the “Plan”) (it being understood that
this Agreement shall be deemed to be the “Agreement” referenced in such
Section); and
 
WHEREAS, the Company is willing to sell the Common Stock to Investor on the
terms and conditions provided below.
 
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in this Agreement, the parties hereby agree as follows:
 
1. Subscription.  Investor hereby irrevocably tenders this Agreement and hereby
subscribes for and agrees to purchase 33,333 shares of Common Stock
(collectively, the “Shares”) for the aggregate consideration indicated in
Section 2 of this Agreement.  The closing of the purchase of Shares shall occur
on ________, 2010 (the “Closing”).  At the Closing, the Company shall issue one
or more certificates representing the Shares to Investor against payment
therefor.
 
2. Tender of Consideration.  Investor shall, at Closing, as aggregate
consideration for the Shares, pay to the Company $_________ in cash.
 
3. Representations and Warranties of Investor.  Investor hereby represents and
warrants to the Company as follows:
 
(a) Investor has full power, legal right and authority to execute, deliver and
perform the terms of this Agreement and to consummate the transactions
contemplated by this Agreement and no consent of any third party not previously
obtained is required to do so.  The execution and delivery of this Agreement and
the consummation of the transactions contemplated by this Agreement have been
duly and validly authorized by all requisite action and no other proceedings on
the part of Investor are necessary to authorize this Agreement or to consummate
the transactions so contemplated.  This Agreement has been duly and validly
executed and delivered by Investor and, assuming this Agreement has been duly
authorized, executed and delivered by the Company, constitutes a valid and
binding agreement of Investor, enforceable against Investor in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).
 

 
 
 

--------------------------------------------------------------------------------

 

(b) The execution, delivery and performance by Investor of this Agreement and
any other agreement, certificate or document executed by Investor in connection
herewith, and the transactions (and the consummation of the transactions)
contemplated by this Agreement and any related agreements will not:  (i) violate
or conflict with any laws, rules or regulations of any government authority
having jurisdiction; or (ii) result in the breach of, or constitute a default
(with or without notice or lapse of time, or both) under, or require any consent
under, any provision of (x) any debt instrument, indenture, mortgage agreement
or other instrument or arrangement to which Investor is a party or (y) any
judgment, order or decree by which Investor is bound.
 
(c) Investor is a “United States Person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code, meaning that Investor is a citizen or
resident of the United States.
 
(d) Investor understands that the Shares have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), and that this sale is
being made in reliance on one or more exemptions for private offerings.
 
(e) The Shares for which Investor hereby subscribes are being acquired solely
for Investor’s own account and for investment only.  Investor is not purchasing
the Shares with a view to or for the resale, distribution, subdivision or
fractionalization thereof and Investor has no plans to enter into any contract,
undertaking, agreement or arrangement for any such purpose.  Investor
understands and agrees that the Company shall have no obligation to recognize
the ownership, beneficial or otherwise, of such Shares of anyone other than
Investor and that no such Shares shall be transferable except upon the
conditions set forth in the Amended and Restated Stockholders Agreement dated as
of April 3, 2007 by and among the Company and its stockholders (the
“Stockholders Agreement”).
 
(f) Investor understands that (i) an investment in the Shares involves a high
degree of risk, and Investor may lose the entire amount of Investor’s
investment, (ii) the Company does not expect to pay dividends for the
foreseeable future, (iii) the Shares are illiquid, and Investor must bear the
economic risk of an investment in the Shares for an indefinite period of time
unless the Shares are subsequently registered under the Securities Act or an
exemption from such registration is available, (iv) there is no existing public
or other market for the Shares, and there can be no assurance as to when, or
whether, any such market will develop, or that Investor will be able to sell or
dispose of its Shares, and (v) the Shares have not been registered under the
Securities Act or under the securities laws of any other jurisdiction, and the
Company is under no obligation to, and currently does not intend to, register or
qualify the Shares for resale by Investor or assist Investor in complying with
any exemption under the Securities Act or the securities laws of any other
jurisdiction; an offer or sale of Shares by Investor in the absence of
registration under the Securities Act will require the availability of an
exemption thereunder; a restrictive legend in substantially the form set forth
in Section 8 hereof shall be placed on the certificates representing the Shares;
and a notation shall be made in the appropriate records of the Company
indicating that the Shares are subject to restrictions on transfer.
 
(g) Investor (i) has adequate means of providing for Investor’s current needs
and possible contingencies, and Investor has no need for liquidity in its
investment in the Company, (ii) can bear the economic risk of losing Investor’s
entire investment in the Company, and (iii) either (x) has, alone or together
with a Purchaser Representative (as defined in Rule 501(h) of the Securities
Act), such knowledge and experience in financial and business matters that
Investor is capable of evaluating the relative risks and merits of this
investment or (y) is an “accredited investor” as the quoted term is defined
under the Securities Act and the rules and regulations promulgated thereunder.
 

 
 
B - 2

--------------------------------------------------------------------------------

 
 
(h)           Investor acknowledges that:  (i) Investor has been given the
opportunity to ask questions of, and receive answers from, the Company
concerning the terms and conditions of this Agreement and other matters
pertaining to this investment, has been given the opportunity to obtain such
additional information necessary to evaluate the merits and risks of a purchase
of the Shares to the extent the Company possesses such information and has
received all documents and information that it has requested relating to an
investment in the Company, and (ii) Investor has, to the extent Investor
believes such discussion necessary, discussed with Investor’s professional
legal, financial and tax advisers, the suitability of an investment in the
Company for Investor’s particular financial and tax situation and has determined
that the Shares are a suitable investment for Investor.
 
(i)           In making the decision to invest in the Company, Investor has
relied solely upon independent investigations made by Investor.  No
representations or warranties, oral or otherwise, have been made to Investor or
any party acting on Investor’s behalf that are inconsistent with the written
materials that have been supplied to Investor by the Company.
 
(j)           Investor has not entered into any agreement to pay any brokers’ or
finders’ fees to any person with respect to this Agreement or the purchase and
sale of the Shares contemplated hereby.
 
4. Transferability.  Investor shall, simultaneously with the execution and
delivery of this Agreement, execute the Stockholders Agreement and further
agrees that the assignment and transferability of the Shares shall be allowed
only in accordance with applicable law and the terms of the Stockholders
Agreement.
 
5. Revocation; Assignment.  Investor agrees that it will not cancel, terminate
or revoke this Agreement and further agrees not to transfer or assign this
Agreement or any of Investor’s interest in this Agreement without the prior
written consent of the Company.
 
6. Representations and Warranties of the Company.
 
(a) Authority.  The Company has full power, legal right and authority to
execute, deliver and perform the terms of this Agreement, to issue the Shares in
accordance with the terms and subject to the conditions of this Agreement and to
consummate the transactions contemplated by this Agreement and no consent of any
third party not previously obtained is required to do so.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement have been duly and validly authorized by all requisite action
and no other proceedings on the part of the Company are necessary to authorize
this Agreement or to consummate the transactions contemplated by this
Agreement.  This Agreement has been duly and validly executed and delivered by
the Company and, assuming this Agreement has been duly authorized, executed and
delivered by the other parties hereto, constitutes a valid and binding agreement
of the Company, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).
 

 
 
B - 3

--------------------------------------------------------------------------------

 
 
(b) No Conflicts.  The execution, delivery and performance by the Company of
this Agreement and any other agreement, certificate or document executed by the
Company in connection herewith, and the transactions (and the consummation of
the transactions) contemplated by this Agreement and any related agreements will
not:  (i) violate or conflict with any laws, rules or regulations of any
government authority having jurisdiction; or (ii) result in the breach of, or
constitute a default (with or without notice or lapse of time, or both) under,
or require any consent under, any provision of (x) the Company’s certificate of
incorporation and by laws; (y) any agreement or other instrument or arrangement
to which the Company is a party; or (z) any judgment, order or decree by which
the Company is bound.
 
(c) Issuance of and Title to Shares.  Upon issuance, the Shares will be duly
authorized and validly issued, fully paid and nonassessable.
 
7. Miscellaneous.
 
(a) All notices or other communications given or made hereunder shall be in
writing and shall be delivered or mailed by registered or certified mail, return
receipt requested, postage prepaid, to (i) the Company c/o Apollo Management VI,
L.P., 9 West 57th Street, New York, New York 10019, Attention:  Robert V.
Seminara, and (ii) Investor at the address set forth on the signature page
hereto.
 
(b) Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, the parties expressly agree that all the terms and provisions
hereof shall be construed in accordance with and governed by the laws of the
State of Delaware.
 
(c) The parties hereto agree that the remedy at law for any breach of this
Agreement will be inadequate and that any party by whom this Agreement is
enforceable shall be entitled to specific performance in addition to any other
appropriate relief or remedy. Such party may, in its sole discretion, apply to a
court of competent jurisdiction for specific performance or injunctive or such
other relief as such court may deem just and proper in order to enforce this
Agreement or prevent any violation hereof and, to the extent permitted by
applicable laws, each party waives any objection to the imposition of such
relief.
 
(d) Other than the Stockholders Agreement, this Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and may be amended only by a writing executed by all parties.
 
(e) Whenever required by the context hereof, the singular shall include the
plural, and vice versa.
 
(f) All covenants, agreements, representations and warranties made herein shall
survive the execution and delivery hereof and transfer of any Shares.
 

 
 
B - 4

--------------------------------------------------------------------------------

 
 
               8. Legends.  The certificates evidencing Shares owned by Investor
or its respective transferees permitted hereunder shall, in addition to any
other legend required by contract or applicable law, bear a legend in substance
as follows:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED.  THE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE OFFERED, SOLD, PLEDGED, EXCHANGED, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH SUCH ACT.  IN ADDITION, THE
SALE, TRANSFER, ASSIGNMENT, DISTRIBUTION, PLEDGE, ENCUMBRANCE OR OTHER
DISPOSITION OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE
TERMS AND CONDITIONS OF A STOCKHOLDERS AGREEMENT DATED AS OF APRIL 3, 2007,
AMONG BERRY PLASTICS GROUP, INC. AND CERTAIN HOLDERS OF OUTSTANDING CAPITAL
STOCK OF SUCH CORPORATION.  COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST
BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE
SECRETARY OF BERRY PLASTICS GROUP, INC.
 

 
 
B - 5

--------------------------------------------------------------------------------

 



 
9. Please print or type the full name(s) in which ownership of the Shares are to
be registered:
 
___________________________
 


 
                    Please print or type your Social Security Number(s) or other
Taxpayer Identification Number(s):
 
___________________________
 






By: _______________________                                                     
Name: Jonathan Rich


Residence Address:
___________________________
 
___________________________
 
___________________________
 










The foregoing Agreement is accepted and agreed to by the Company as of the date
set forth below.
 
BERRY PLASTICS GROUP, INC.


By: ________________________           
Name:
Title:


______, 2010



 
 
B - 6

--------------------------------------------------------------------------------

 


Exhibit C


Form of Release


THIS RELEASE (the “Release”) is entered into between Jonathan Rich (“Executive”)
and Berry Plastics Corporation, a Delaware corporation (“Berry”), for the
benefit of Berry. The entering into and non-revocation of this Release is a
condition to Executive’s right to receive certain payments and benefits under
Section 4[(a)][(b)] of the employment agreement entered into by and between
Executive and Berry, dated as of October 1, 2010 (the “Employment
Agreement”).  Capitalized terms used and not defined herein shall  have the
meaning provided in the Employment Agreement.


Accordingly, Executive and Berry agree as follows.


1.           In consideration for the payments and other benefits provided to
Executive by the Employment Agreement, to which Executive is not otherwise
entitled, and the sufficiency of which Executive acknowledges, Executive
represents and agrees, as follows:


(a)           Executive, for himself, his heirs, administrators,
representatives, executors, successors and assigns (collectively “Releasers”),
hereby irrevocably and unconditionally releases, acquits and forever discharges
and agrees not to sue Berry or any of its parents, subsidiaries, divisions,
affiliates and related entities and its current and former directors, officers,
shareholders, trustees, employees, consultants, independent contractors,
representatives, agents, servants, successors and assigns and all persons acting
by, through or under or in concert with any of them (collectively “Releasees”),
from all claims, rights and liabilities up to and including the date of this
Release arising from or relating to Executive’s employment with, or termination
of employment from, the Company, under the Employment Agreement and from any and
all charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of actions, suits, rights, demands,
costs, losses, debts and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected and any claims of wrongful discharge, breach of
contract, implied contract, promissory estoppel, defamation, slander, libel,
tortious conduct, employment discrimination or claims under any federal, state
or local employment statute, law, order or ordinance, including any rights or
claims arising under Title VII of the Civil Rights Act of 1964, as amended, the
Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 et
seq. (“ADEA”), or any other federal, state or municipal ordinance relating to
discrimination in employment.  Nothing contained herein shall restrict the
parties’ rights to enforce the terms of this Release.


(b)           To the maximum extent permitted by law, Executive agrees that he
has not filed, nor will he ever file, a lawsuit asserting any claims which are
released by this Release, or to accept any benefit from any lawsuit which might
be filed by another person or government entity based in whole or in part on any
event, act, or omission which is the subject of this Release.

 
 

--------------------------------------------------------------------------------

 



(c)           This Release specifically excludes Executive’s rights and Berry’s
obligations under Section 9 of the Employment Agreement and any claim for vested
benefits to which the Executive may be entitled under any benefit or equity plan
of the Company or any of the Affiliated Entities in which the Executive
participates (the “Company Plans”).  Executive’s entitlement to vested benefits
under the Company Plans shall be determined in accordance with the provisions of
the Company Plans.  This Release also specifically excludes Executive’s rights
to indemnification and insurance coverage as an officer, director or employee of
Berry or any of the Affiliated Entities or as a fiduciary of any benefit plan of
any of the foregoing.  Nothing contained in this Release shall release Executive
from his obligations, including any obligations to abide by restrictive
covenants, under the Employment Agreement or the Company Plans that continue or
are to be performed following termination of employment.


(d)           The parties agree that this Release shall not affect the rights
and responsibilities of the US Equal Employment Opportunity Commission
(hereinafter “EEOC”) to enforce ADEA and other laws.  In addition, the parties
agree that this Release shall not be used to justify interfering with
Executive’s protected right to file a charge or participate in an investigation
or proceeding conducted by the EEOC.  The parties further agree that Executive
knowingly and voluntarily waives all rights or claims (that arose prior to
Executive’s execution of this Release) the Releasers may have against the
Releasees, or any of them, to receive any benefit or remedial relief (including,
but not limited to, reinstatement, back pay, front pay, damages, attorneys’
fees, experts’ fees) as a consequence of any investigation or proceeding
conducted by the EEOC.


2.           Executive acknowledges that Berry has specifically advised him of
the right to seek the advice of an attorney concerning the terms and conditions
of this Release.  Executive further acknowledges that he has been furnished with
a copy of this Release, and he has been afforded [twenty-one (21)/forty-five
(45)] days in which to consider the terms and conditions set forth above prior
to this Release.  By executing this Release, Executive affirmatively states that
he has had sufficient and reasonable time to review this Release and to consult
with an attorney concerning his legal rights prior to the final execution of
this Release.  Executive further agrees that he has carefully read this Release
and fully understands its terms.  Executive understands that he may revoke this
Release within seven (7) days after signing this Release.  Revocation of this
Release must be made in writing and must be received by [Jeff Thompson] at Berry
Plastics Corporation, 101 Oakley Street, Evansville, Indiana 47710 within the
time period set forth above.


3.           This Release will be governed by and construed in accordance with
the laws of the state of Delaware, without giving effect to any choice of law or
conflicting provision or rule (whether of the state of Delaware or any other
jurisdiction) that would cause the laws of any jurisdiction other than the state
of Delaware to be applied.  In furtherance of the foregoing, the internal law of
the state of Delaware will control the interpretation and construction of this
agreement, even if under such jurisdiction’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily apply.
The provisions of this Release are severable, and if any part or portion of it
is found to be unenforceable, the other paragraphs shall remain fully valid and
enforceable.  This Release shall become effective and enforceable on the eighth
day following its execution by Executive, provided he does not exercise his
right of revocation as described above.  If Executive fails to sign and deliver
this Release or revokes his signature, this Release will be without force or
effect, and Executive shall not be entitled to the payments and benefits of
Section 4[(a)][(b)] of the Employment Agreement (other than Accrued
Obligations).



 
 
C - 2

--------------------------------------------------------------------------------

 
